Title: From Benjamin Franklin to Joseph Galloway, 10 June 1758
From: Franklin, Benjamin
To: Galloway, Joseph


Copy; Original per Robinson
Dear Sir,
London, June 10. 1758
I have been so full lately in my Letters to the Committee, which you of course must see, that I need not trouble you particularly with a Letter of any Length.
I find myself engag’d in an Affair that will take much more time than I expected. God knows when we shall see it finish’d, and our Constitution settled firmly on the Foundations of Equity and English Liberty: But I am not discourag’d; and only wish my Constituents may have the Patience that I have, and that I find will be absolutely necessary.
I receiv’d your Favour of Feb. 4. at the same time with the Letter from the Committee. It has been represented here, (as you had been told it would be) that the Speaker did not like the Warmth of the House, and pretended Sickness to be out of the Way; but I have heard of no particular Reflections on you: I know that the Cannon and Small Arms of the Party consist of great and little Calumnies and Falshoods, and you may depend on my endeavouring to shield your Reputation wherever I find it attack’d, as I rely on the like Defence in the same Case from your Friendship.
The Letters you mention to be wrote per Capt. Gmelin never came to hand.
I hear nothing of Mr. Hamilton’s Application for a Charter for Philadelphia from the Crown. It is no easy Matter here to get Alterations made in Constitutions either for the better or the worse. The Ministry don’t care for the Trouble of these Things. I believe he will hardly attempt it. The Proprietors, I imagine, will be against the Application, as it will seem to call their Power of granting Charters into Question. However I shall enquire, and if I find any Steps taking towards a new Charter, endeavour to get some Alterations for the better. To be sure there is room enough for Amendment.
Billy tells me he will write, but joins in sincere Respect and Esteem for you, with Dear Sir, Your affectionate Friend and humble Servant
B Franklin
Mr. Galloway
 Addressed: To / Joseph Galloway Esq / Philadelphia / Free / B Franklin
Endorsed: B. Franklins Letter June 10. 1758.
